HINES, Justice,
concurring.
I concur fully with the order transferring this case to the Court of Appeals. I write separately to note that this area of appellate jurisdiction is well settled. “This court no longer has a jurisdictional basis for entertaining appeals involving child custody questions unless the appeal also involves a judgment for divorce and alimony.” (Emphasis supplied.) Carter v. Foster, 247 Ga. 26 (273 SE2d 614) (1981).
Where, as here, an appeal is not from a final judgment, but is interlocutory or is from a contempt or other subsequent order, and the sole issue on appeal involves only a contract or tort claim or any matter other than divorce or alimony, then *566the appeal does not constitute a divorce or alimony case within the meaning of our state constitution.
(Emphasis supplied.) Gates v. Gates, 277 Ga. 175, 176 (1) (587 SE2d 32) (2003). See siso Ashburn v. Baker, 256 Ga. 507, 508 (1) (350 SE2d 437) (1986); Munday v. Munday, 243 Ga. 863 (257 SE2d 282) (1979).
Our precedent is clear; when no award of alimony or decree of divorce is being challenged, jurisdiction is not in this Court under Article VI, Section VI, Paragraph III (6) of the Constitution of the State of Georgia.
I am authorized to state that Justice Carley joins in this concurrence.